On the Merits.
Defendant in execution complains that one of the horses proposea to be released is not a work horse, but an unbroken two year old, “roaming wild on the prairies.” As the facts have not been brought up, we cannot know whether this complaint is borne out or not. If it is, then the judgment .is correct, for the homestead law calls for work horses, not unbroken colts. The presumption is that the judgment, was rendered on proper evidence. Succession of Moore, 42 La. Ann. 332, 7 South. 561; Goodrich v. Newell, 43 La. Ann. 378, 8 South. 921.
After plaintiff in rule had almost completed his testimony, defendant in rule asked that the testimony be reduced to writing, and the court refused. The ruling was correct. It would not have done to have taken down only part of the testimony, and neither party had the right to have the trial begun over again. The remedy was to procure a statement of facts. Code Prae. art. 602.
Judgment affirmed.